DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 27 January 2021 has been entered.
Claims 1-17, 19, and 21-22 remain pending in the application, wherein claims 17 and 19 have been withdrawn due to restriction, claims 1, 7, and 17 have been amended, and claim 22 is new.  The examiner acknowledges that no new matter has been introduced by these amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 11-15, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11, and 24-25 of US Pat. No. 10,857,628 in view of Smarsly et al. (US Pat. No. 8,882,442, previously cited). 
Both instant claim 1 and claim 1 of the ‘628 patent recite an interlayered structure for joining of dissimilar materials by friction welding comprising: a first material substrate; a second material substrate having a composition dissimilar from a composition of the first material substrate; and a plurality of interlayers disposed between the first material substrate and the second material substrate, including a first interlayer nearest to the first material substrate and a last interlayer nearest 
Instant claim 1 recites wherein the first material substrate is unjoined with the second material substrate, and wherein the first material substrate and second material substrate are capable of being joined by friction welding, whereas claim 1 of the ‘628 patent recites the plurality of interlayers facilitate joining of the first material substrate and the second material substrate (i.e. the first material substrate is unjoined with the second material substrate) by friction welding (i.e. the first material substrate and second material substrate are capable of being joined by friction welding).
Instant claim 1 recites wherein the first interlayer is disposed directly on the first material substrate, and claim 4 of the ‘628 patent recites wherein the plurality of interlayers are deposited on at least one of the first material substrate and the second material substrate.  Since claim 1 of the ‘628 patent recites where a first interlayer is nearest to the first material substrate, the limitations of claim 4 of the ‘628 patent is considered to include where the first interlayer is deposited on the first material substrate.
Instant claim 1 differs from claim 1 of the ‘061 application in that instant claim 1 also recites wherein at least one of the plurality of interlayers is a sintered powder interlayer.  However, Smarsly teaches an adapter element having an interlayer that functions as a diffusion barrier for elements that form brittle phases (Smarsly, Col. 2, lines 40-47).  The interlayer can be produced by sintering of powders, including layered sintering (Smarsly, Col. 3, lines 6-14) and the adapter element having the diffusion barrier interlayer is integrally joined to the rotor blade 16 (i.e. a titanium alloy first material 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein at least one of the plurality of interlayers is a sintered powder interlayer because Smarsly teaches that an interlayer structure having a plurality of layers and used to join two dissimilar materials can be made by sintering powder as outlined above.  This is considered to be a structural form for an interlayer that is known in the art, and one would have had a reasonable expectation of success.
Both instant claim 2 and claim 2 of the ‘628 patent recite wherein the first interlayer has a composition selected to have a maximum solid solubility within the composition of the first material substrate that is greater than the last interlayer within the composition of the first material substrate, and wherein the last interlayer has a composition selected to have a maximum solid solubility within the composition of the second material substrate that is greater than the first interlayer within the composition of the second material substrate. 
Both instant claim 3 and claim 3 of the ‘628 patent recite wherein the plurality of interlayers includes a second interlayer between the first interlayer and the last interlayer, wherein the second interlayer has a composition selected to have a maximum solid solubility within the composition of the first material substrate that is greater than the last interlayer within the composition of the first material substrate and to have a maximum solubility within the composition 
Both instant claim 4 and claim 24 of the ‘628 patent recite wherein the plurality of interlayers each have a thickness of at least 0.001 inch.
Both instant claim 5 and claim 5 of the ‘628 patent recite wherein the plurality of interlayers include two or more layers that respectively comprise one of chromium, nickel, vanadium, molybdenum, iron, and combinations thereof.
Both instant claim 7 and claim 6 of the ‘628 patent recite an interlayered structure for joining of titanium-based components with iron-based (or steel-based) components by friction welding, comprising: a first metal substrate comprising titanium, a second metal substrate comprising steel; a first interlayer disposed between the first metal substrate and the second metal substrate, the first interlayer comprising at least one of molybdenum and vanadium; and a second interlayer disposed between the first interlayer and the second metal substrate, the second interlayer comprising at least one of chromium and nickel.
Instant claim 7 recites wherein the first material substrate is unjoined with the second material substrate, and wherein the first material substrate and second material substrate are capable of being joined by friction welding, whereas claim 6 of the ‘628 patent recites wherein the first interlayer and the second interlayer facilitate joining of the first metal substrate and the second metal substrate (i.e. the first metal substrate is unjoined with the second metal substrate) by friction welding (i.e. the they are capable of being joined by friction welding).
Instant claim 7 differs from claim 6 of the ‘628 patent in that instant claim 7 also recites wherein at least one of the first interlayer and the second interlayer is a sintered powder interlayer.  However, as outlined above, Smarsly teaches an adapter element having an interlayer that functions as a diffusion barrier for elements that form brittle phases (Smarsly, Col. 2, lines 40-47).  The 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein at least one of the plurality of interlayers is a sintered powder interlayer because Smarsly teaches that an interlayer structure having a plurality of layers and used to join two dissimilar materials can be made by sintering powder as outlined above.  This is considered to be a structural form for an interlayer that is known in the art, and one would have had a reasonable expectation of success.
Both instant claim 11 and claim 8 of the ‘628 patent recite wherein the first interlayer comprises molybdenum.
Both instant claim 12 and claim 9 of the ‘628 patent recite wherein the first interlayer comprises vanadium.
Both instant claim 13 and claim 10 of the ‘628 patent recite wherein the second interlayer comprises chromium.
Both instant claim 14 and claim 11 of the ‘628 patent recite wherein the second interlayer comprises nickel.
instant claim 15 and claim 6 of the ‘628 patent recite wherein the interlayer structure comprises a third interlayer disposed between the second interlayer and the second metal substrate, the third interlayer comprising iron.
Both instant claim 21 and claim 25 of the ‘628 patent recite wherein the plurality of interlayers each have a thickness of at least 0.01 inch.
Note: A restriction was required for the ‘061 application, mailed 03 September 2019, and the applicant elected claims 1-17 and 21-25 drawn to an interlayered structure/product.  However, a restriction requirement does not prevent a double patenting rejection for a continuation-in-part application or when the identical invention is claimed, as is the case for the instant application.  See MPEP § 804.01. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “wherein the first interlayer has a composition different from the composition of the first material substrate and wherein the last interlayer has a composition different from the composition of the second material substrate.”  The written description provides only limited specific examples of the first interlayer having a composition that may be different from the composition of the first material substrate (e.g. a first interlayer of molybdenum or vanadium when the first material substrate is titanium or titanium alloy, as recited in instant claims 9 and 12 and described in the instant specification at least at paragraphs 0065 and 0082) and a second or last interlayer that may be different from the composition of the first material substrate (e.g. a second or last interlayer of chromium for a second material substrate of an iron-based alloy, as described in the instant specification at least at paragraph 0065).  It is noted that a last interlayer comprising iron and a second material substrate comprising an iron-based alloy, as described in at least paragraph 0082 of the instant specification, is not considered to indicate that the materials of the last interlayer and the second material substrate are different.  Additionally, the specification and claims also describe the first material substrate as comprising titanium and the first and the first interlayer as comprising molybdenum or vanadium (e.g. instant claims 9 and 12; paragraphs 0065 and 0082 of the instant specification), and so does not preclude the possibility of a titanium-vanadium alloy as both the first material substrate and the first interlayer.  For these reasons, the limited specific examples do not provide sufficient description to support the claimed genus of the disputed limitations.  See MPEP § 2163.05(I)(B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ambroziak (J AMME 2007, NPL previously cited) in view of Lee (US PGPub. No. 2010/0124669, previously cited) and in view of Smarsly et al. (US Pat. No. 8,882,442, previously cited).
Claims 1 and 7:  Ambroziak teaches friction welding of dissimilar metals by the use of intermediate layers (i.e. interlayers) (title and abstract).  One example is the joining of titanium (i.e. a first material substrate) to steel or iron (i.e. a second material substrate of steel that is dissimilar to the first material substrate of titanium) (Subsection 2.3 and Fig. 5).  Ambroziak teaches that forming intermetallic phases is often problematic whereas friction welding multimetallic combinations exhibiting either perfect or limited solid solubility does not present any metallurgic problems (i.e. does not form intermetallic phases) (Section 1).  Ambroziak further teaches the use of an intermediate layer of copper because copper does not form intermetallic phases with iron (i.e. copper has good solid solubility with iron) (Section 3) but for joints with titanium an additional vanadium layer is required (i.e. copper has a lower maximum solid solubility with titanium such that layering them directly adjacent is problematic) (Section 4 and Fig. 5).  Based on the teaching of Ambroziak regarding solid solubility and formation of intermetallic phases, it would have been obvious to one of ordinary skill in the art that vanadium (i.e. a first interlayer) has a maximum solid solubility with titanium (i.e. the first material substrate) that is higher than the maximum solubility with iron (i.e. the second material substrate) and that copper (i.e. the last interlayer) has a maximum solid solubility with iron that is higher than the maximum solid solubility with titanium.  However, although Ambroziak teaches the use of interlayers for friction welding dissimilar metal substrates, Ambroziak does not disclose how the interlayer is incorporated into the joint to be friction welded and does not teach the claimed second interlayer material being chromium or nickel (as recited in instant claim 7).
In a related field of endeavor, Lee teaches the use of interlayers when joining Fe-based steel and Ti or Ti-based alloys (paragraph 0016).  The interlayers are laminated between the Fe-based steel and the Ti/Ti-based alloy in sequential order of a nickel layer, a chrome layer, and a layer of vanadium, molybdenum, or tungsten, and these interlayers are laminated on top of the Fe-based prima facie case of obviousness exists for a reversal or rearrangement of parts or a change in sequence of adding ingredients unless a new and unexpected result is produced.  See MPEP §§ 2144.04(IV)(C) and 2144.04(VI).
As Ambroziak and Lee both teach an interlayer structure of multiple metal layers to prevent formation of intermetallic compounds when joining Ti and Fe-based steel substrates, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multilayer interlayer for preventing intermetallic compounds during friction welding taught by Ambroziak to include the alternative sequential structure of a layer of vanadium, molybdenum, or tungsten adjacent the Ti-based substrate followed by a chrome layer and a nickel layer adjacent a steel substrate as taught by Lee because the alternative sequential interlayer of Lee is considered to be a simple substitution of one known interlayer sequence for another to obtain predictable results of preventing formation of intermetallic compounds when joining a titanium-based substrate and an iron-containing/steel substrate, see MPEP § 2143(I)(B), and one would have had a reasonable expectation of success.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the interlayer of Ambroziak to include where the interlayers may be laminated on one of the substrates as taught Lee (and alternatively laminated in the reverse order on the other substrate) as this is considered to be a known form for an interlayer structure used for the joining of two substrates, and one would have had a reasonable expectation of success.  However, although Lee states that the interlayers may be 
In a related field of endeavor, Smarsly teaches an interlayer that functions as a diffusion barrier for elements that form brittle phases (Col. 2, lines 40-47) (e.g. brittle intermetallic phases from bonding Ti and Fe-containing alloys as taught by Ambroziak and Lee, outlined above).  The interlayer is incorporated into an adapter element (Col. 5, lines 8-18) and can be made of a matrix mixed with metal particles, which may be molybdenum, vanadium, nickel, chromium, etc. (Col 5, lines 19-35).  The adapter element having the diffusion barrier interlayer is integrally joined to the rotor blade (i.e. a titanium alloy first material substrate; Col. 1, lines 46-59) a pedestal formed on the rotor base (i.e. a second material substrate that contains iron and which has a composition dissimilar from the first material substrate; Col. 2, lines 31-39), whereby the connections are formed by joining, preferably by friction welding (Col. 4, line 66 to Col. 5, line 18).  The adapter element including the interlayer structure is preferably made by sintering powder, which can be carried out in any way known in the art, and layered sintering is also possible (Col. 3, lines 6-14 and Col. 5, lines 45-52) (i.e. at least one of the plurality of interlayers is a sintered powder interlayer; i.e. a sintered powder interlayer is a form of interlayer capable of being used when joining two substrates by friction welding).  
As Ambroziak, Lee, and Smarsly all teach the use of an interlayer between titanium/titanium alloy and an iron-containing alloy to prevent formation of brittle phases, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the multilayered interlayer structure of Lee-modified Ambroziak to include where the interlayer may be made by sintering powder as taught by Smarsly as this is considered to be a conventionally known form for an interlayer structure and Smarsly teaches that a sintered powder 
Claim 2: Ambroziak teaches the use of an intermediate layer of copper because copper does not form intermetallic phases with iron (i.e. copper has good solid solubility with iron) (Section 3) but for joints with titanium an additional vanadium layer is required (i.e. copper has a lower maximum solid solubility with titanium such that layering them directly adjacent is problematic) (Section 4 and Fig. 5).  Based on the teaching of Ambroziak regarding solid solubility and formation of intermetallic phases as outlined above, it would have been obvious to one of ordinary skill in the art that vanadium (i.e. a first interlayer) has a maximum solid solubility with titanium (i.e. the first material substrate) that is higher than the maximum solubility with iron (i.e. the second material substrate) and that copper (i.e. the last interlayer) has a maximum solid solubility with iron that is higher than the maximum solid solubility with titanium.  
Claim 3: As outlined above, Lee teaches the use of interlayers when joining Fe-based steel and Ti or Ti-based alloys (paragraph 0016), where the interlayers are a nickel layer, a chrome layer, and a layer of vanadium, molybdenum, or tungsten, and these interlayers are laminated in sequence on top of the Fe-based steel alloy and between the Fe-based steel alloy and the Ti/Ti-based alloy (paragraphs 0016 and 0033).  Lee teaches that the consecutive triple interlayered structure prevents formation of intermetallic compounds (paragraph 0013).  The maximum solid solubility of metal combinations is a material property, and taken in the context of avoiding formation of intermetallic compounds (i.e. formation of intermetallic compounds is due to lower solid solubility than combinations that do not form intermetallic compounds and is known in the art as taught by Ambroziak, Section 1), it would have been obvious to one of ordinary skill in the art that the sequential order of interlayers taught by Lee is arranged based on the maximum solid solubility of each layer and that the layers have the claimed proportions of maximum solid solubility.
Claims 4 and 21: Smarsly teaches an interlayer made by sintering a powder (Col. 5, lines 45-52), and the thickness of the interlayer is preferably 0.5-2 mm (Col. 5, lines 43-44), which also overlaps the claimed ranges of at least 0.001 inch (i.e. at least about 0.025 mm; instant claim 4) and at least 0.01 inch (i.e. at least about 0.25 mm; instant claim 21), and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, a criticality to the claimed ranges has not been presented.  
Claim 5: Lee teaches interlayers of a nickel layer, a chrome layer, and a layer of vanadium, molybdenum, or tungsten (i.e. two or more layers comprising the claimed materials) (paragraphs 0016 and 0033).    
Claims 6 and 8: Smarsly teaches that the interlayer structure may be produced by layered sintering (Col. 3, lines 6-14 and Col. 5, lines 45-52) and this is considered to each where all of the layers of the plurality of interlayers, including the first interlayer and second interlayer, may be sintered powder interlayers.
Claim 9: Lee teaches interlayers of a nickel layer, a chrome layer, and a layer of vanadium, molybdenum, or tungsten (paragraphs 0016 and 0033).  Smarsly teaches that the interlayer structure may be produced by layered sintering (Col. 3, lines 6-14 and Col. 5, lines 45-52) and this is considered to each where all of the layers of the plurality of interlayers, including the first interlayer and second interlayer, may be sintered powder interlayers.  It would have been obvious to one of ordinary skill in the art based on the combined teachings of Ambroziak, Lee, and Smarsly to have each layer of the interlayer structure be a sintered powder interlayer and where the first interlayer adjacent the titanium-based substrate is vanadium (i.e. a first sintered powder interlayer of vanadium) and a second interlayer of chrome (i.e. a second sintered powder interlayer of chromium).
Claim 11: Lee teaches interlayers of a nickel layer, a chrome layer, and a layer of vanadium, molybdenum, or tungsten (paragraphs 0016 and 0033) (i.e. a first interlayer of molybdenum).
Claim 12: Lee teaches interlayers of a nickel layer, a chrome layer, and a layer of vanadium, molybdenum, or tungsten (paragraphs 0016 and 0033) (i.e. a first interlayer of vanadium).
Claim 13: Lee teaches interlayers of a nickel layer, a chrome layer, and a layer of vanadium, molybdenum, or tungsten (paragraphs 0016 and 0033) (i.e. a second interlayer of chromium).
Claim 14: Lee teaches interlayers of a nickel layer, a chrome layer, and a layer of vanadium, molybdenum, or tungsten (paragraphs 0016 and 0033) (i.e. alternatively the nickel layer is a “second interlayer”).
Claim 22: As outlined above, Lee teaches the use of interlayers when joining Fe-based steel (i.e. a second material substrate) and Ti or Ti-based alloys (i.e. a first material substrate) (paragraph 0016), where the interlayers are a nickel layer (i.e. the last interlayer), a chrome layer, and a layer (i.e. a first interlayer) of vanadium, molybdenum, or tungsten, and these interlayers are laminated in sequence on top of the Fe-based steel alloy and between the Fe-based steel alloy and the Ti/Ti-based alloy (paragraphs 0016 and 0033) (i.e. the first interlayer of vanadium, molybdenum, or tungsten is different from the composition of the first material substrate of Ti/Ti-based alloy, and the last interlayer of nickel is different from the composition of the second material substrate of the Fe-based steel alloy).  

Claims 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ambroziak (J AMME 2007, NPL previously cited) in view of Lee (US PGPub. No. 2010/0124669, previously cited) and in view of Smarsly et al. (US Pat. No. 8,882,442, previously cited) as applied to claim 7 above, and further in view of Li et al. (US PGPub. No. 2018/0161931, previously cited).
Claim 10: The teachings of Ambroziak in view of Lee and Smarsly regarding instant claim 7 are outlined above.  As outlined above, Ambroziak teaches the use of an interlayer to prevent formation of intermetallic compounds when friction welding dissimilar metals, such as Ti and Fe-based steel metals, Lee teaches an alternative sequence of layered materials for the interlayers when joining Ti and Fe-containing metals, and Smarsly teaches that interlayers used during friction welding may be formed as sintered powder interlayers.  However, none of these references teach the use of an interlayer of Fe adjacent the steel or Fe-containing substrate. 
In a related field of endeavor, Li teaches a multilayered metallic interface composite (i.e. an interlayered structure) for joining Ti-based alloys to Fe-based materials such as stainless steel (i.e. a first and second material substrate having dissimilar compositions) while preventing the formation of intermetallics (paragraphs 0011 and 0020).  The materials are selected based on solid solubility with adjacent materials and are layered, in order starting from the Ti-based substrate, as a first interface layer of V, a second layer of Cr, and a third layer of Fe, where the Fe is adjacent the steel substrate (paragraph 0031).    
As Ambroziak, Lee, Smarsly, and Li all teach the use of an interlayer structure when joining a Ti-based substrate to a Fe-containing substrate, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the Lee-modified interlayer structure of Ambroziak where the interlayers are formed by layered sintered powders are taught by Smarsly by including the alternative layer sequence taught by Li because Li teaches that the sequence of interlayers of V-Cr-Fe prevents the formation of intermetallic compounds when joining stainless steel and Ti-based compounds.  This is considered to be a simple substitution of one known interlayer sequence for another to obtain predictable results of preventing formation of intermetallic compounds when joining a titanium-based substrate and an iron-containing/steel substrate, see MPEP § 2143(I)(B), and one would have had a reasonable expectation of success.
Claims 15-16: All the limitations of instant claims 15 and 16 are included in instant claim 10, which is outlined above.

Response to Arguments
Applicant’s amendments to claim 1 has overcome written description rejection previously set forth in the Non-Final Office Action mailed 07 January 2021.  The rejection of claims 1-16 and 21 under 35 U.S.C. 112(a) has been withdrawn.  However, the disputed limitations have been amended as claim 22, and therefore claim 22 has been rejected for the same reasons as previously outlined in the Non-Final Office Action mailed 07 January 2021.  Applicant’s argument, see p. 8 of remarks filed 27 January 2021, that the disputed limitations are explicitly supported by examples have been fully considered but are not persuasive.  As outlined above, the recitation of a few limited examples are not sufficient to support the claimed genus.  See MPEP § 2163.05(I)(B).  Additionally, the claims are written as “comprising” which allows that additional layers or materials may be present and so does not explicitly exclude the presence of a layer of material matching either substrate (e.g. a layer of Ti between the Ti substrate and an interlayer dubbed as the “first interlayer”).
Applicant’s arguments, se p. 8-9, filed 27 January 2021 with respect to the obviousness rejection of over the teachings of Li have been fully considered and are persuasive in view of the amendments to instant claim 1.  Therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ambroziak (J AMME 2007, NPL previously cited) in view of Lee (US PGPub. No. 2010/0124669, previously cited) and in view of Smarsly et al.
Applicant’s arguments, see p. 9-10, filed 27 January 2021, regarding the teachings of Mietrach have been considered but are moot because the new ground of rejection does not rely on Mietrach for any teaching or matter specifically challenged in the argument.  
Applicant’s arguments, see p. 9-10, filed 27 January 2021, regarding the teachings of Smarsly have been considered but are not persuasive.  The arguments are directed toward the manner of friction welding taught by Smarsly, whereas the current rejection relies on the teachings of Ambroziak for the overall structure of two substrates made of dissimilar metals to be joined by friction welding by the use of interlayers to prevent formation of intermetallic compounds.  The teachings of Smarsly are relied upon, as outlined above, only in that sintered powder interlayers can be used for friction welding and therefore interlayers being formed by layered sintering of powders would have been obvious to one of ordinary skill in the art.
Applicant’s arguments, see p. 9, filed 29 July 2020, with respect to the non-statutory double patenting rejection of claims 1-5, 7, 11-15, and 21 in view of Li have been fully considered in view of the amendments to claim 1.  However, upon further consideration, a new ground(s) of rejection has been made for non-statutory double patenting over claims 1-6, 8-11, and 24-25 of US Pat. No. 10,857,628 in view of Smarsly, as outlined above.  The difference between the amended instant claims and the ‘628 patent is that the interlayers of the instant claims are a sintered powder interlayer, and Smarsly teaches that a sintered powder interlayer can be used for friction welding and therefore would have been obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784